Citation Nr: 0020960
Decision Date: 08/10/00	Archive Date: 09/08/00

DOCKET NO. 98-16 755               DATE AUG 10, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUES

1. Whether new and material evidence has been received to reopen a
claim for entitlement to service connection for reflex sympathetic
dystrophy and, if so, whether all the evidence both old and new
warrants the grant of service connection.

2. Whether new and material evidence has been received to reopen a
claim for entitlement to service connection for depression and, if
so, whether all the evidence both old and new warrants the grant of
service connection.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

T. L. Douglas, Counsel 

INTRODUCTION

The veteran had over 22 years of active duty service when he
retired in October 1974.

The record reveals that entitlement to service connection for acute
situational reaction, claimed as depression, was previously denied
in a December 1974 rating decision. Entitlement to service
connection for reflex sympathetic dystrophy was previously denied
in a March 1985 Board decision. The Board determined that the
disability was not shown to be present during service or within one
year subsequent to service discharge and had not be shown to be
causally related to service- connected disability of the cervical
spine.

The current matter comes before the Board of Veterans' Appeals
(Board) on appeal from October 1997 and September 1998 rating
decisions by the Houston, Texas, Regional Office (RO) of the
Department of Veterans Affairs (VA), which, respectively, denied
reopening a claim for entitlement to service connection for reflex
sympathetic dystrophy, secondary to degenerative disc disease at
C5-6, and denied entitlement to service connection for depression,
secondary to service- connected disabilities of pain associated
with headaches, sinusitis, and a back disorder. In the November
1998 statement of the case, the RO further noted that service
connection was previously denied for acute situational
reaction/depression and that the veteran has not produced any
additional medical evidence that would indicate the disability was
or has been present.

In May 2000 the veteran testified at a video conference hearing
before the undersigned Board Member. A copy of the transcript of
that hearing is of record.

- 2 - 

Although in the September 1998 rating decision the RO adjudicated
the issue of entitlement to service connection for depression, the
Board is required to determine whether new and material evidence
has been presented when a claim has been previously disallowed
based upon the same factual basis. See Barnett v. Brown, 83 F.3d
1380, 1384 (Fed. Cir. 1996). Therefore, the Board has listed the
issues on the title page as whether new and material evidence has
been submitted to reopen the claim for entitlement to service
connection.

The Board also notes that in September 1998 the veteran submitted
a notice of disagreement regarding the September 1998 rating
decision which denied reopening a claim for entitlement to service
connection for cervical spine, C8, radiculopathy. As the record
before the Board does not reflect the RO issued the veteran a
statement of the case as to this matter, it is addressed in a
remand order at the end of this decision. See Manlincon v. West, 12
Vet. App. 238 (1999).

FINDINGS OF FACT

1. In March 1985 the Board, inter alia, denied entitlement to
service connection for reflex sympathetic dystrophy. The Board
determined that the disability was not shown to be present during
service or within one year subsequent to service discharge and had
not be shown to be causally related to service-connected disability
of the cervical spine.

2. The evidence submitted since the March 1985 Board decision
includes no new evidence which bears directly and substantially
upon the specific matter under consideration which by itself or in
connection with evidence previously assembled is so significant
that it must be considered in order to fairly decide the merits of
the claim.

3. In December 1974 the RO denied entitlement to service connection
for acute situational reaction, claimed as depression; the veteran
did not appeal.

- 3 -

4. The evidence submitted since the December 1974 rating decision
includes new and material medical evidence which must be considered
in order to fairly decide the merits of the claim, but additional
development is required prior to appellate review.

CONCLUSIONS OF LAW

1. The March 1985 Board decision which denied entitlement to
service connection for reflex sympathetic dystrophy is final. 38
U.S.C.A. 4004 (West 1982); 38 C.F.R. 19.104 (1984); (currently 38
U.S.C.A. 7104 (West 1991 & Supp. 1999); 38 C.F.R. 20.1100 (1999)).

2. Evidence submitted since the March 1985 Board decision in
support of the veteran's application to reopen the claim for
entitlement to service connection for, reflex sympathetic dystrophy
is not new and material. 38 U.S.C.A. 5108 (West 1991); 38 C.F.R.
3.156 (1999).

3. The December 1974 rating decision which denied entitlement to
service connection for acute situation reaction, claimed as
depression, is final. 38 U.S.C..A. 4005 (West 1970); 38 C.F.R.
19.153 (1974); (currently 38 U.S.C.A. 7105 (West 1991); 38 C.F.R.
3.104, 20.1103 (1999)).

4. Evidence submitted since the December 1974 rating decision in
support of the veteran's application to reopen the claim for
entitlement to service connection for depression is new and
material. 38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156 (1999).

4 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claims

Despite the finality of the prior adverse decision a claim will be
reopened and the former disposition reviewed if new and material
evidence is presented or secured with respect to a claim which has
been disallowed. 38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156
(1999).

New and material evidence means evidence not previously submitted
to agency decisionmakers which bears directly and substantially
upon the specific matter under consideration, which is neither
cumulative nor redundant, and which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in order to fairly decide the merits of the claim. 38
C.F.R. 3.156(a).

The Court has held that VA must reopen a claim when "new and
material evidence" is presented or secured with respect to a
previously and finally disallowed claim. Stanton v. Brown, 5 Vet.
App. 563, 566 (1993). The standards regarding the issue of finality
have been reviewed and upheld. Reyes v. Brown, 7 Vet. App. 113
(1994).

The United States Court of Appeals for the Federal Circuit (Federal
Circuit Court) overruled a holding in Colvin v. Derwinski, 1 Vet.
App. 171 (1991), which limited the reopening of previously denied
claims based upon "a reasonable possibility that the new evidence,
when viewed in the context of all the evidence, both new and old,
would change the outcome." See Hodge v. West, 155 F. 3d 1356 (Fed.
Cir. 1998).

Subsequently, the Court held that with regard to petitions to
reopen previously and finally disallowed claims VA must conduct a
three-part analysis, first, whether evidence submitted is "new and
material" under 38 C.F.R. 3.156(a), second, if it finds the
evidence is "new and material" immediately upon reopening it must
determine whether the claim is well grounded, based upon all of the
evidence, presuming its credibility, and third, if the claim is
well grounded to proceed to the

- 5 - 

merits, but only after ensuring that the duty to assist under 38
U.S.C.A. 5107(b) had been fulfilled. Elkins v. West, 12 Vet. App.
209 (1999) (en banc); see also Winters v. West, 12 Vet. App. 203
(1999) (en banc).

With respect to the issue of materiality, the Court has held that
the newly presented evidence need not be probative of all the
elements required to award the claim but that the evidence must
tend to prove the merits of the claim as to each essential element
that was a specified basis for the last final disallowance of the
claim. Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir.
1996) (table)).

The Federal Circuit Court has recently held that evidence which is
merely cumulative of other evidence in the record cannot be new and
material even if that evidence had not been previously presented to
the Board. Anglin v. West, 203 F.3d 1343 (2000).

Reflex Sympathetic Dystrophy 

Background 

Relevant Evidence of Record Prior to March 1985

Service medical records are negative for diagnosis or treatment for
reflex sympathetic dystrophy. A September 1982 service department
neurology clinic report noted the veteran complained of episodes of
pain and swelling to the right arm which lasted from 2 to 10 days
over the previous 2 years. The examiner noted a possible diagnosis
of reflex sympathetic dystrophy but also noted it was significant
that there was no evidence of atrophy after 2 years. Records dated
in October 1982 included diagnoses of possible reflex sympathetic
dystrophy. The examiner noted the disorder had been responsive to
medication. No opinions as to etiology were provided.

A January 1983 civil service examination included a diagnosis of
reflex sympathetic dystrophy. The examiner noted bilateral reflex
sympathetic dystrophy, right hand greater than left, with loss of
sensation, edema, and decreased hand grasp.

6 - 

A March 1983 service department neurology clinic report noted the
veteran had been followed for recurrent pain and swelling to the
arms and. hands which appeared to have a clear connection with the
performance of heavy manual labor. The examiner stated a diagnosis
of reflex sympathetic dystrophy had been provided but was not a
definitive diagnosis.

During VA examination in May 1983 the veteran complained of
periodic pain and swelling to his right arm. The examiner noted a
diagnosis of reflex sympathetic dystrophy had been provided and
that the veteran had been treated conservatively. There was no
evidence of atrophy to the upper extremities and only a minimal
detectable difference in measurement of the right forearm, 11
inches, compared to the left, 10 1/4 inches. Wrist and elbow motion
was satisfactory, bilaterally. There was no evidence of temperature
changes or skin atrophy to the right upper extremity. The diagnoses
included periodic swelling and discomfort involving the right upper
extremity previously diagnosed as a sympathetic dystrophy.

VA neurology clinic records dated in March 1984 noted the
examiner's impression that right shoulder and arm pain with
episodic swelling of the hand and small radial pulse were symptoms
suggestive of a disorder of vascular origin, such as thoracic,
outlet syndrome, probably secondary to an old fracture and
associated soft tissue fibrosis. It was noted that reflex
sympathetic dystrophy would cause osteoporosis of the hands and
that x-rays would be checked to rule out this diagnosis. An April
1984 report noted the veteran was scheduled for vascular surgery
and that there was no evidence of reflex sympathetic dystrophy at
that time.

In March 1985 the Board denied entitlement to service connection
for arthritis of the shoulders and right hand and reflex
sympathetic dystrophy. The Board found the evidence did not
demonstrate the disorders were present during service or within the
year subsequent to discharge and that the disorders were not shown
to have been causally related to a service-connected disability of
the cervical spine.

7 - 

Relevant Evidence Received After March 1985

VA medical records dated in October 1986 show the veteran
complained of shoulder pain and swelling to the lower arm. The
diagnosis was cervical radiculopathy secondary to degenerative
joint disease. The examiner noted there was no evidence of
inflammatory arthropathy, rotator cuff tear, or impingement
syndrome.

In February 1987 the veteran complained of pain and swelling to the
shoulders arid upper arms and intermittent swelling to the hands.
The diagnoses included arthritis and C-8 radiculopathy with neck
pain possibly due to nerve root irritation.

During VA examination in July 1989 the veteran's complaints
included swelling to the right arm and hand. The diagnoses included
neck pain with questionable symptomatic radiculopathy to the right
upper extremity. It was noted that the symptoms could also
represent ulnar neuropathy to the right hand.

VA x-ray examination of the hands in March 1994 revealed soft
tissue swelling to the metacarpal phalangeal joint with a cyst head
to the second metacarpal, bilaterally. There was minimal juxta-
articular osteoporosis. The examiner noted the changes were
compatible with early rheumatoid arthritis.

During a May 1998 VA neurologic examination the veteran reported a
history of right upper extremity pain and swelling. He stated he
had been told he might have reflex sympathetic dystrophy but that
no further evaluation had been performed. He reported present
symptoms including neck pain and right upper extremity pain which
radiated down the arm. He stated he had not experienced hand
swelling for some time. The examiner noted the veteran had not
experienced fasciculations, atrophy, cramping, atrophic changes,
swelling, or increased sweating of the right upper extremity. The
examiner's impression was right ulnar mononeuropathy at the elbow.
It was noted there appeared to be no evidence of a C-8
radiculopathy and it was unlikely that the veteran's right upper
extremity pain was related to a whiplash injury during service.

8 - 

In his September 1998 substantive appeal the veteran, in essence,
stated the continued denial of service connection was erroneous
because he had not been provided an evaluation by an orthopedic
specialist.

At his video conference hearing the veteran testified that because
he was a medic in service he received a lot of treatment which was
not reported in his medical records and that in approximately 1966
a service department neurologist told him he had reflex sympathetic
dystrophy. Transcript, p. 5 (May 2000). He stated that he was not
presently taking medication specifically for reflex sympathetic
dystrophy but that he did take medication for pain. Tr., p. 6. He
also stated that he received indirect treatment for reflex
sympathetic dystrophy because his treatment for cluster headaches
and degenerative disc disease helped that disorder as well. Tr., p.
11. He reported that no VA or private physician had ever related
reflex sympathy dystrophy to his degenerative disc disease. Tr., p.
13. He stated that his right hand was presently larger than the
left and that it got quite painful, but reported that he really did
not know anything about reflex sympathetic dystrophy. Tr., p. 14.

Analysis

In-March 1985 the Board denied entitlement to service connection
for reflex sympathetic dystrophy. At that time Board decisions were
not appealable; therefore, the decision became final. 38 U.S.C.A.
4004 (West 1982); 38 C.F.R., 19.104 (1984); (currently 38 U.S.C.A.
7104 (West 1991 & Supp. 1999); 38 C.F.R. 20.1100 (1999)).

In this case, the evidence of record prior to the March 1985 Board
decision included positive and negative evidence as to the issue of
entitlement to service connection for reflex sympathetic dystrophy.
The Board weighed the evidence and found a present diagnosis of
reflex sympathetic dystrophy was not warranted.

Based upon a review of the complete record, the Board finds no new
medical evidence demonstrating a present diagnosis of reflex
sympathetic dystrophy. The only new evidence of a present
disability is the veteran's own opinion which is

9 -

essentially cumulative of his prior statements. Although the
veteran's service is presumed to have included some medical
training, the record does not indicate he: acquired any expertise
related to this disability. In fact, the veteran testified in May
2000 that he did not know anything about the disorder. The Court
has held that lay assertions of medical causation were insufficient
to reopen a claim under 38 U.S.C.A. 5108. See Allday v. Brown, 7
Vet. App. 517, 526 (1995).

Therefore, as the information provided in support of the
application to reopen the claim for service connection does not
include new evidence which bears directly and substantially upon
the specific matter under consideration, the Board finds "new and
material" evidence has not been submitted. See 38 C.F.R. 3.156(a).

The Board further finds that the RO adequately assisted the veteran
in the development of this claim and the veteran has not identified
the existence of available evidence sufficient to warrant
additional development. See Ivey v. Derwinski, 2 Vet. App. 320, 323
(1992).

Depression Background Relevant Evidence of record Prior to December
1974

Service medical records dated in November 1959 include a diagnosis
of anxiety reaction. The examiner noted there was no apparent cause
for the veteran's anxiety and that he was also experiencing
headaches.

A March 1960 psychiatric evaluation included a diagnosis of
moderate acute situational maladjustment. It was noted the disorder
was manifested by anxiety reaction and depression. An April 1960
report noted the veteran was experiencing family problems. The
diagnosis was chronic severe neurotic depressive reaction. A July
1960 hospital report noted the veteran experienced an acute
situational maladjustment while stationed at a remote site in
Alaska brought on by family and home problems. The examiner stated
that during his period of hospitalization the veteran had been able
to resolve many of his problems and his symptoms had disappeared.

10 -

A February 1974 report included a diagnosis of psychotic behavior.
In a July 1974 report of medical history the examiner noted the
veteran had been treated for depression in 1960 due to financial
problems and a tour of duty at an isolated post.

In December 1974 the RO denied entitlement to service connection
for acute situational reaction, claimed as depression. It was noted
that the disorder was a constitutional or developmental abnormality
which was not considered a disability for VA compensation purposes.

Relevant Evidence Received After December 1974

A May 1992 private psychiatric evaluation included an Axis I
diagnosis of atypical depression and Axis III diagnoses of neck
pain, low back pain, leg pain, and cluster headaches, by history.
No opinion as to etiology was provided.

During VA psychiatric examination in May 1998 the veteran denied
present psychiatric problems. The examiner noted the veteran had a
limited psychiatric treatment history related to hospitalizations
in 1960 during active service and that he denied any subsequent
psychiatric intervention or problems. The examiner found no Axis I
diagnosis was warranted.

In his November 1998 substantive appeal the veteran stated he had
been diagnosed and treated for depression due to headaches during
active service. He stated he still experienced depression and
claimed service connection was warranted because his depression and
headaches were onset at the same time.

At his video conference hearing the veteran testified that he had
been provided a diagnosis of depression by doctors during active
service in approximately 1959, but that no VA examiner had
indicated a diagnosis of depression. Tr., p. 3. He also stated that
he began seeing VA physicians for depression in 1975 but that they
had not related depression to his headache, sinusitis, or back
disorders. Tr., p. 9. He reported that he was presently receiving
treatment which included treatment for depression at the Lufkin VA
medical facility. Tr., p. 10. He also stated he began


receiving Department of Health and Human Services, Social Security
Administration (SSA) disability benefits in 1992. Tr., p. 11.

Analysis

In December 1974 the RO denied entitlement to service connection
for acute situational reaction, claimed as depression. The veteran
did not appeal; therefore, the rating decision is final. 38
U.S.C.A. 4005 (West 1970); 38 C.F.R. 19.153 (1974); (currently 38
U.S.C.A. 7105 (West 1991); 38 C.F.R. 3.104, 20.1103 (1999)).

Based upon a review of the record, the Board finds documents added
to the claims file after the December 1974 rating decision include
"new" medical evidence which was not available for review and which
is "material" since it bears directly on matters which were the
bases of the prior denial of service connection. The Board notes
that the May 1992 private psychiatric diagnosis of atypical
depression is both new and material. The Court has held that the
credibility of evidence must be presumed for the purpose of
deciding whether it is new and material. Justus v. Principi, 3 Vet.
App. 510, 513 (1992). Therefore, as the Board finds the medical
evidence added to the record is "new and material" to the veteran's
claim, the claim is reopened. See 38 C.F.R. 3.156.

The Board notes the Court held that a determination based upon the
merits of a service connection claim was appropriate when a
previously disallowed claim is reopened but only after issues
related to well groundedness and the duty to assist were resolved.
See Elkins, 12 Vet. App. 209; Winters, 12 Vet. App. 203.

The Board finds, however, that further appellate review of this
matter must be deferred pending additional development by the RO.
The veteran testified in May 2000 that he had recently been
receiving treatment for depression at a VA medical facility. The
record does not reflect the RO has requested copies of the
veteran's VA medical records since April 1996.

- 12 - 

Generally, VA medical records are held to be within the Secretary's
control and are considered to be a part of the record. See Bell v.
Derwinski, 2 Vet. App. 611 (1992). Therefore, this matter is
addressed in a remand order at the end of this decision.

ORDER

New and material evidence not having been submitted to reopen a
claim for entitlement to service connection for reflex sympathetic
dystrophy, the appeal is denied.

New and material evidence having been submitted the claim for
entitlement to service connection for depression is reopened. To
this extent the appeal is granted.

REMAND

The record indicates the veteran has submitted a notice of
disagreement from the September 1998 rating decision which
expressed his desire to appeal the issue of denial of reopening a
claim for entitlement to service connection for cervical spine, C8,
radiculopathy. The record does not reflect the RO has issued the
veteran a statement of the case as to this matter. As the appellant
filed a timely notice of disagreement, the Board's jurisdiction has
been triggered and the issue must be REMANDED so that the RO can
issue a statement of the case on the underlying claim.

In addition, as the veteran has testified that VA medical records
related to his treatment for depression exist, the Board finds the
issue of entitlement to service connection for depression must be
REMANDED for additional development.

The Court has held that there is a duty to assist in the completion
of an application for benefits under 38 U.S.C.A. 5103(a) (West 1991
& Supp. 1999), depending on the particular facts in each case. See
Robinette v. Brown, 8 Vet. App. 69 (1995);

- 13 -                                                        

Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by Epps v.
Brown, 9 Vet. App. 341, 344 (1996); but see Morton v. West, 12 Vet.
App. 477, 486 (1999) (which held that VA may not assist in the
development of the facts related to a claim not found to be well
grounded).

The Board also notes that medical evidence associated with the
veteran's award of SSA disability benefits in 1992 is not of
record. Accordingly, this information should be obtained and added
to the claims folder. See Murincsak v. Derwinski, 2 Vet. App. 363,
372-3 (1992).

Generally, if further evidence or clarification of the evidence or
correction of a procedural defect is essential for a proper
appellate decision, the Board shall remand the case to the agency
of original jurisdiction, specifying the action to be undertaken.
38 C.F.R. 19.9 (1999).

In this case, the veteran is hereby notified that preliminary
review indicates that the "evidence necessary to complete the
application" includes (1) medical evidence of a current disability,
(2) lay or medical evidence of a disease or injury in service, and
(3) medical evidence of a link between the current disability and
the inservice injury or disease, or medical evidence of a nexus
between the service-connected disorder and the current disability.
See Caluza v. Brown, 7 Vet. App. 498, 510 (1995), aff'd, 78 F.3d
604 (Fed. Cir. 1996(table). Additionally, inasmuch as the veteran's
claim include a determinant issue involving questions of medical
diagnosis or medical causation, he needs to submit competent
medical evidence to that effect in order to show that he claim is
plausible or possible. See Grottveit v. Brown, 5 Vet. App. 91, 93
(1993).

Accordingly, further appellate consideration will be deferred and
the case is REMANDED to the RO for the following actions:

1. The RO should issue a statement of the case as to the issue of
whether new and material evidence has been submitted to reopen a
claim for entitlement to service connection for cervical spine, C8,
radiculopathy, and

- 14 - 

allow the veteran and his service representative the requisite
period of time for a response. Thereafter, if an appeal is
perfected as to this matter, the case should be returned to the
Board for appellate review.

2. The RO should obtain copies of the veteran's VA medical records
(not already in the claims folder), including treatment records
from the Lufkin VA medical facility. All records obtained should be
added to the claimsfolder.

3. The RO should request copies of the SSA administrative decision
awarding the veteran disability benefits, as well as any supporting
documentation, to include all medical examination reports and
treatment records. All records obtained should be added to the
claimsfolder.

4. Following completion of the above development, the RO should
make a specific determination, based upon the complete record, with
respect to whether or not the veteran has presented a well grounded
claim for entitlement to service connection for depression due to
injury or disease in service or as secondary to service- connected
disability of pain associated with headaches, sinusitis and back
problems. Based on this determination, and if appropriate, the RO
should accomplish any further indicated development.

If any benefit sought, for which a timely notice of disagreement
was filed, is not granted to the veteran's satisfaction, the RO
should issue a supplemental statement of the case. The requisite
period of time for a response should be afforded. Thereafter, the
case should be returned to the Board for final appellate review, if



otherwise in order. By this remand, the Board intimates no opinion
as to any final outcome warranted. No action is required of the
veteran until notified by the RO.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5 101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

A. BRYANT 
Member, Board of Veterans' Appeals

16 - 



